Title: To Benjamin Franklin from Coder, 27 July 1777
From: Coder, Henry
To: Franklin, Benjamin


Monsieur
Paris ce 27e julliet 1777
Ne pouvant jouir du plaisir de vous voir, je m’en console en faisant tous mes efforts pour accellerér la fourniture dont vous m’avés chargé et dont j’espere que vous seres content. Malgrai les entraves qu’on mest a mon operation, je serai en etat de vous faire passér en revue du 15 au 16 du mois d’oust prochain la plus grande partie de la fourniture et dans le mois de septembre, je vous livrerai dans le port de mer que vous indiquerés, les treize cents huniformes complets que vous m’avés comendé. Je ne craints pas de vous dire d’avance que vous les trouverés mieux en tout point que les modeles que vous avés ches vous et que mes chers freres ameriqains en seront tres satisfaits. Je ne demende pour salaire que l’on me mete en meme de scervir, les etats et les colonies unies de l’amerique ou je suis bien decidé a allér vivre et mourir, en homme libre et vertueux, du moment que vous pourés vous passér de mes scervices en frence, ou il est bien dificile de faire le bien. Je suis avec veneration Monsieur votre tres humble et tres obeissent scerviteur
Coder
 
Notation: Coder Paris 27e. juillet 1777.
